Citation Nr: 1448172	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-15 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected chronic migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to August 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2010 and March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record demonstrates that the Veteran's chronic migraine headaches more closely approximate frequent completely prostrating and prolonged attacks productive of economic inadaptability.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation of 50 percent for service-connected chronic migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is appealing the initial rating assigned to his chronic migraine headaches.  The March 2011 rating decision granted the Veteran's service connection claim and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial ratings assigned in the March 2011 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the Veteran's appeal as to the initial rating assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2013). 

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The April 2012 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating migraine headaches and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  Therefore, the Veteran was informed of what was needed to achieve the next-higher schedular rating.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, VA treatment records, a VA examination dated in January 2011, lay statements by the Veteran, and a transcript of the August 2014 Board hearing

The January 2011 VA examination report reflects that the examiner reviewed the claims file, obtained an oral history from the Veteran with respect to his headaches and evaluated his disability.  The examiner documented in detail the claimed symptoms and the results of the examination.  Thus, the VA examination is adequate for rating purposes. 

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained. The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2013).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id. 

The Veteran's chronic migraine headaches are currently evaluated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Diagnostic Code 8100 provides that migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  Migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrants a 50 percent disability rating.  Id.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

VA regulations also do not define "economic inadaptability."  However, the Court has noted that nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

The evidence of record shows that the Veteran's service-connected chronic migraine headaches more closely approximate very frequent prostrating and prolonged attacks productive of some economic inadaptability.  In this regard, the November 2011 VA examination shows that the Veteran reported that he has headaches at least four to five times a week, but that he can have headaches several times per day.  The Veteran stated that he gets irritable, nausea, sometimes blurred vision, ringing in the ears, and hypersensitivity to light and noise.  The headaches usually last for hours.  His headaches are treated with Sumatriptan, Doxepin and Ibuprofen.  The examiner determined that less than half of these headaches are prostrating.  The Veteran testified that he had prostrating headaches that required him to lie down approximately four times a month.  Thus, the Veteran's headaches are manifested by very frequent prostrating and prolonged attacks.  At the time of the January 2011 examination the Veteran was a student.  The examiner documented that the effects of the headaches in his occupation was increased absenteeism, decreased concentration and pain.  The Veteran explained at the Board hearing that most of his headaches occurred in the evening, but his headaches would result in him missing one day per month of work at the most.  See Hearing Transcript at 22.  The Board finds that missing work approximately once per month or twelve days a year results in at least some economic inadaptability.  VA regulations provide that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for the rating.  38 C.F.R. § 4.7.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's disability picture more closely approximates a 50 percent disability rating for the entire appeal period. 

By way of this decision, the Veteran is currently in receipt of the maximum disability evaluation available for his disability.  A rating in excess of 50 percent is not available under any other provision of the rating schedule that is relevant.  The Board has carefully reviewed the rating schedule and finds no other Diagnostic Code that would provide a basis to grant a higher evaluation for this disorder.  In essence, the Veteran currently has the highest possible schedular rating provided for migraine headaches.  

The Board has considered whether staged ratings are appropriate.  The overall evidence indicates that his symptoms have not fluctuated materially to warrant a staged rating.  As such, the Board will not assign a staged rating.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected chronic migraine headaches is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's chronic migraine headaches with the established criteria found in the rating schedule for migraine headaches shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the record shows that the Veteran's headaches affect his employment; however, the current rating criteria include consideration of whether the disability results in severe economic adaptability.  In addition, the evidence of record does not reveal that his migraine headaches have necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability; either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not alleged and the evidence does not show that his service-connected migraine headaches result in him unable to obtain or maintain substantially gainful employment.  Accordingly, a claim for TDIU has not been raised.


ORDER

Entitlement to an initial disability rating of 50 percent for service-connected chronic migraine headaches is granted.


REMAND

The Veteran was provided with a VA examination in July 2010 with respect to his service connection claim for a low back disability.  The examiner provided a diagnosis of lumbar myofasciitis, but he did not provide a medical opinion on whether it is related to active military service.  Thus, the Board finds that a remand is necessary to obtain a VA medical opinion prior to adjudicating the claim.

The Veteran testified at the August 2014 Board hearing that he received treatment for his low back disability from the Miami VA Medical Center (VAMC) and the Homestead VA Clinic from March 2010 to the present.  See Hearing Transcript at 11, 14-15.  Thus, any outstanding VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records from the VA Medical Center in Miami, Florida and Homestead VA Clinic from March 2010 to the present with respect to his low back.  If the Veteran indicates that he has received private treatment for his low back disability, then attempt to obtain these records after securing the appropriate consent from the Veteran.

2. After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination for his service-connection low back claim.  The claims file, including a copy of this remand, must be made available to the examiner for review.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or more probability) that the Veteran's lumbar myofasciitis or any other low back disability found on examination is related to the Veteran's active military service to include the Veteran's statements of feeling his back strain from lifting heavy gear and moving a 50 Caliber Gun while stationed in Iraq. 

The examiner should provide a complete explanation for all conclusions reached.  As part of his or her rationale, the examiner should discuss the lay statements of low back problems in service with a continuity of recurrent low back pain since service.

3. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for a low back disability, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


